 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlair Molded Plastics, Inc. and Local Union No.561, Laborers' International Union of NorthAmerica (AFL-CIO). Case 25-CA-11776June 27, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on January 24, 1980, byLocal Union No. 561, Laborers' InternationalUnion of North America (AFL-CIO), hereincalled the Union, and duly served on Flair MoldedPlastics, Inc., herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 25, issued acomplaint on January 25, 1980, with an errataissued on March 6, 1980, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 9,1980, following a Board election in Case 25-RC-7106, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about January 18, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On February 5, 1980,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On March 7, 1980, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer and aMotion for Summary Judgment. Subsequently, onMarch 20, 1980, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motionfor Summary Judgment should not be granted. Re-' Official notice is taken of the record in the representation proceed-ing, Case 25-RC-7106, as the term "record" is defined in Secs. 102 68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystemsr, Inc., 166 NLRB 938 (1967), enfd 388 F 2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F Supp 573(D.C.Va. 1967); Foilerr Corp.. 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amendedspondent thereafter filed a response to the NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondentdenied various allegations of the complaint, and as-serted, inter alia, that it was without knowledge ofthe allegations that the Union is a labor organiza-tion and that a continuing agency relationshipexists between Respondent and Attorney Jon Gold-man. Respondent further asserted that it was with-out knowledge of the complaint's allegation that itrefused to recognize and bargain with the Unionbecause of the allegedly "unintelligible manner inwhich [the General Counsel's pleadings on thatissue were] constructed."Our review of the record herein, including therecord in Case 25-RC-7106, discloses that, pursu-ant to a Stipulation for Certification Upon ConsentElection, an election was conducted on April 3,1979, and that the tally of ballots furnished the par-ties after the election showed 39 votes for, and 32against, the Union, with 16 determinative chal-lenged ballots. Respondent objected to conduct af-fecting the results of the election alleging that,during the preelection period, (1) an employee for-cibly tried to pin a union badge on another em-ployee's clothes and threatened the employee "thatif she did not vote for the Union she would findherself in big trouble"; (2) in spite of the Union'sknowledge of an employee's discharge, a union of-ficial escorted the employee through the plant inorder to vote, thereby leaving the impression thatRespondent had no authority in the plant; and (3) aBoard agent commented to an employee observerthat "try as he might he found it deep down insideto be impartial about these elections," and thatsuch statement cast doubt on the impartiality of theBoard. On May 10, 1979, the Regional Directorissued his report on objections to the election andchallenged ballots in which he recommended thatthe objections be overruled in their entirety,2thatchallenges to 5 ballots be sustained, and that ahearing be conducted to resolve issues raised byThe Regional Director found that Objection I was totally withoutmerit; that the Union did not escort the discharged employee into oraround the plant, and that the employee's appearance had no impact onthe election: and that the Board agent's comment as alleged did not con-stitute objectionable conduct, noting that no employees were presentwaiting to vote, and further that the comment did not disclose the agent'sviews or feelings to the observer.250 NLRB No. 17202 FLAIR MOLDED PLASTICS, INC.the II remaining challenged ballots. On May 22,1979, Respondent filed exceptions to the RegionalDirector's report. On July 6, 1979, the Boardadopted the Regional Director's findings and rec-ommendations and remanded the case to Region 25for the purpose of arranging a hearing on the 11challenged ballots. On August 8 and 9, 1979, ahearing was held to resolve issues raised by thesechallenged ballots. On October 12, 1979, the Hear-ing Officer issued her report on the challenged bal-lots in which she recommended that five of thechallenged ballots be sustained and six be over-ruled. On October 15, 1979, the Hearing Officerissued an amendment to her report in which sherecommended that, since the challenges which shehad recommended be overruled were insufficient toaffect the results of the election, a certification ofrepresentative issue. On October 24, 1979, Re-spondent excepted to the Hearing Officer's reporton the challenged ballots, and on October 29, 1979,the Union opposed Respondent's exceptions to theHearing Officer's report. On January 9, 1980, theBoard adopted the Hearing Officer's findings andrecommendations and certified the Union. Subse-quently, on or about January 18, 1980, the Unionrequested that Respondent meet for purposes ofcollective bargaining. On January 18, 1980, Re-spondent, by letter, refused to bargain on groundsthat the Decision and Certification of Representa-tive issued by the Board (not reported in volumesof Board Decisions) was in error.The General Counsel, in his motion to strikeportions of Respondent's answer and in his Motionfor Summary Judgment, asserts that all issues inthis case were previously decided by the Board.Specifically, the General Counsel asserts first thatRespondent's failure to admit the Union is a labororganization within the meaning of Section 2(5) ofthe Act is dilatory, inasmuch as Respondent stipu-lated that the Union is a labor organization in Case25-RC-7106 and did not object to the election onthis ground and, further, that this issue was notraised by Respondent at any point thereafter in therepresentation case. Second, the General Counselasserts that Respondent's response to the allegationthat Jon Goldman is an agent of Respondent is alsodilatory, noting that Jon Goldman appeared on therecord as Respondent's representative in the hear-ing on challenged ballots, that he wrote to theUnion denying its request for bargaining in his ca-pacity as Respondent's representative, and that heis admittedly Respondent's attorney. Last, the Gen-eral Counsel contends that Respondent's assertionthat it was without knowledge and unable to re-spond to the allegation that it refused to bargain isobviously dilatory on grounds that any defect inthe complaint was cured by the March 6, 1980,errata, and that Goldman's January 18, 1980, letter,on behalf of Respondent, makes it clear that Re-spondent refuses to bargain with the Union. Ac-cordingly, General Counsel moves that certain ofRespondent's denials in the answer be stricken, andthat the Board grant the Motion for SummaryJudgment.On March 20, 1980, the Board issued an ordertransferring the proceeding to the Board andNotice To Show Cause why the General Counsel'smotion should not be granted. In its motion in op-position to the General Counsel's motions filedApril 3, 1980, Respondent asserted that the Gener-al Counsel provided no evidence that the Unionwas in fact a labor organization within the meaningof Section 2(5) of the Act; a letter dated January18, 1980, was the counsel for General Counsel'sonly support for her claim that Jon Goldman hasbeen and is now an agent of Respondent; and therefusal-to-bargain allegation in the complaint wasunintelligible and was not corrected until well afterRespondent answered. Respondent contends that,because the General Counsel has not provided affi-davits or other evidence in support of the above,the motions should be denied.3We find no merit in Respondent's contentions.As to whether the Union is a labor organization,Respondent stipulated to that fact in the underlyingrepresentation proceeding and at no time in any ofits objections to the election did it raise the issue.Thus, it cannot now raise this issue as it was fullylitigated in the representation proceeding.4Withrespect to the agency status of Jon Goldman, hewas the attorney of record at the hearing on chal-lenged ballots in the underlying representationcase, and his January 18, 1980, letter indicated thathe represented Respondent at least for the purposeof refusing the Union's request for bargaining. Con-sequently, for purposes material to the allegationsof the complaint, we find that Goldman was Re-spondent's agent. Finally, as to the alleged deficien-cy in the complaint's refusal-to-bargain allegation,while there was an apparent typographical error inthe paragraph of the complaint alleging Respond-ent's refusal to bargain, it did not obscure the obvi-ous sense and meaning of the allegation whichstated that "Respondent did refuse, and continuesto refuse, to recognize and/or bargain ...withthe Union ...." Moreover, attached to the com-I Respondent also asserts that the General Counsel's pleadings are inerror. In his Motion for Summary Judgment, the General Counsel inad-vertently stated that, of 87 ballots cast in the election in Case 25 RC7106, 74 were cast for the Union. Actually 39 voles were cast for theUnion, with 32 against. This error, however, raises no substantise issuewhich would warrant denying the General Counsel's motionH4 tospic j 4Alvmerneo 195 NLRB 313. 314 (1972)203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint was a letter from Jon Goldman to the Uniondated January 18, 1980, in which Goldman, in re-sponse to the Union's request for bargaining, ad-vised the Union that Respondent refused to bargainbecause Respondent believed that the Board's De-cision and Certification of Representative in Case25-RC-7106 was in error; and thereafter, onMarch 6, 1980, an errata issued which correctedthe complaint allegation in question. Thus, Re-spondent, which has had ample opportunity tomeet and bargain with the Union, but has refusedto do so, was not prejudiced in any way by themisprint in the complaint. Accordingly, we findthat no material issues have been raised which war-rant a hearing or denial of the Motion for Sum-mary Judgment.5It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.75 In its answer to the complaint, Respondent, in addition to allegingthat it is without knowledge as to various complaint allegations as dis-cussed above, and denying the commission of any unfair labor practice,denies that the Union is and has been since January 9, 1980, the repre-sentative of the employees in the appropriate unit. However, the Board,in its previously referred to Decision and Certification of Representative,disposed of this issue, and it therefore cannot be relitigated herein. Tele-dyne, Landis Machine, 212 NLRB 73 (1974). Respondent also alleges thatit is without knowledge whether the Union requested bargaining com-mencing on January 9, 1980, and denies that the Union continued fromJanuary 9, 1980, to the date of the complaint to request bargaining, andthat Respondent mailed and caused to be delivered to the Union the Jan-uary 18, 1980, letter from Goldman. However, the letter was signed byGoldman, who, as we have found above, is an agent of Respondent, andreferred to the Union's bargaining request of January 18, 1980 Accord-ingly, we find that the letter was mailed by Respondent. Inasmuch as it isestablished, and we find, that the Union requested bargaining on January18, 1980, and that Respondent refused to bargain on that date, it is imma-terial to this proceeding whether the Union requested bargaining earlier.and we therefore find it unnecessary to pass on this allegation of thecomplaint. Finally, inasmuch as Respondent has submitted nothing to in-dicate that the Union withdrew its bargaining request, we deem the alle-gation of the complaint that the request continued to be true.6 See Pirrttsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c)7 We find it unnecessary to pass on the General Counsel's motion tostrike portions of Respondent's answer in light of our granting theMotion for Summary JudgmentOn the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTFlair Molded Plastics, Inc., an Indiana corpora-tion with its principal offices and place of businessin Evansville, Indiana, is engaged in the manufac-turing and sale of molded plastic products. Duringthe 12-month period preceding the issuance of thecomplaint, Respondent sold and shipped goodsvalued in excess of $50,000 directly to customerslocated outside the State of Indiana. During thesame representative period, Respondent purchasedand received goods valued in excess of $50,000shipped directly to its Evansville, Indiana, facilityfrom points located outside the State of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 561, Laborers' InternationalUnion of North America (AFL-CIO), is a labororganization within the meaning of Section 2(5) ofthe Act.111. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees ofRespondent at its Evansville, Indiana, facility,including janitors, inspectors, mold setters, fin-ishers, relief operators, and operators; but ex-cluding all office clerical employees, all profes-sional employees, and all guards and supervi-sors as defined in the Act.2. The certificationOn April 3, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 25, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.204 FI.AIR MO()LI)D PI ASTICS, INC.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 9, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 19, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 18, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 18, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel. 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817:Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI USIONS O: LAW1. Flair Molded Plastics, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local Union No. 561, Laborers' InternationalUnion of North America (AFL-CIO), is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employees ofRespondent at its Evansville, Indiana, facility, in-cluding janitors, inspectors, mold setters, finishers,relief operators, and operators, but excluding alloffice clerical employees, all professional employ-ees, and all guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since January 9, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 18, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,'20)5 I)ECISIONS OF NATIONAl LABOR RFEI ATIONS H()ARDFlair Molded Plastics, Inc., Evansville, Indiana, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local Union No.561, Laborers' International Union of North Amer-ica (AFL-CIO), as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All production and maintenance employees ofRespondent at its Evansville, Indiana, facility,including janitors, inspectors, mold setters, fin-ishers, relief operators, and operators; but ex-cluding all office clerical employees, all profes-sional employees, and all guards and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Evansville, Indiana, facility copiesof the attached notice marked "Appendix."s8Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.R In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted 'ursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNorTlci To EMPI OYiF iSPosTriD BY ORDER OF THENATIONAI. LABOR RELATIIONS BOARDAn Agency of the United States GovernmentWti Wll.L NO'r refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local Union No. 561, Laborers' Interna-tional Union of North America (AFL-CIO),as the exclusive representative of the employ-ees in the bargaining unit described below.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WIl l, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesof Flair Molded Plastics, Inc., at its Evans-ville, Indiana, facility, including janitors, in-spectors, mold setters, finishers, relief opera-tors, and operators; but excluding all officeclerical employees, all professional employ-ees, and all guards and supervisors as de-fined in the Act.FLAIR MOLDED PLASTICS, INC.206